Citation Nr: 0018396	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  99-19 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1964 to 
December 1984.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Atlanta, 
Georgia, Department of Veterans Affairs (VA) Regional Office 
(RO).

In September 1999, a videoconference hearing was held before 
a Member of the Board.  The undersigned Member was designated 
by the Chairman of the Board to conduct such a hearing.  A 
transcript of the hearing testimony has been associated with 
the claims file.


REMAND

The veteran contends that he has submitted new and material 
evidence sufficient to reopen his claim for service 
connection for a bilateral knee disorder.  However, a 
preliminary review of the record discloses that further 
development is required before further appellate review can 
progress.

In this regard, the Board notes that the only service medical 
records that have been associated with the claims file date 
from December 1975 to October 1984.  Additionally, the Board 
notes that an August 1986 memo in the claims file from the 
National Personnel Records Center (NPRC) following an 
unsuccessful search for the veteran's service medical records 
states that "if specific dates of each treatment are 
furnished a further search will be made."  However, it does 
not appear that the RO contacted the veteran to request that 
he provide treatment dates for his bilateral knee disorder 
and/or injuries or information regarding the medical 
facilities where he received treatment for the same.  At his 
hearing, however, both the veteran and his wife testified 
that he first was treated for knee problems while in service 
in the mid-1960s.  The veteran also indicated that x-rays of 
his knees were taken in 1977 in Fort Benning, Georgia and 
again in Schofield Barracks, Hawaii.  He also testified that 
copies of his service medical records from 1969 onward are in 
his possession.  He indicated that he had forwarded all 
pertinent documents concerning the knees for that period of 
time.

While the RO has attempted to obtain a complete copy of the 
veteran's service medical records, the Board is of the 
opinion that further attempts to obtain the veteran's service 
medical records should be undertaken.  The United States 
Court of Appeals for Veterans Claims has held that where a 
veteran has asserted that pertinent medical records are in 
existence and are in the Government's possession, any such 
records which are in existence are constructively part of the 
record.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); see 
also, Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999).  
Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he submit all service 
medical records in his possession.  The 
RO should also ask the veteran for any 
further specific information he may have 
regarding treatment dates for his 
bilateral knee disorder and for the names 
and addresses of the medical facilities 
where he received such treatment.

2.  Thereafter, the RO should contact all 
the medical facilities identified by the 
veteran, including those in Fort Benning, 
Georgia and in Schofield Barracks, 
Hawaii, in an attempt to obtain the 
veteran's treatment records.  
Documentation of the effort undertaken to 
obtain these medical records should be 
included in the claims file.

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished 
with a supplemental statement of the 
case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




